UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                               )
GULED HASSAN DURAN (ISN 10023),                )
                                               )
                       Petitioner,             )
                                               )
        v.                                     )   Civil Action No. 16-2358 (RBW)
                                               )
JOSEPH R. BIDEN, JR., in his official capacity )
as President of the United States, et al.,     )
                                               )
                       Respondents.            )
_______________________________________)

                                          ORDER

       Upon consideration of the petitioner’s Unopposed Motion for Extension of Time,

ECF No. 122, and for good cause shown, it is hereby

       ORDERED that the petitioner’s Unopposed Motion for Extension of Time, ECF

No. 122, is GRANTED. It is further

       ORDERED that, on or before April 9, 2021, the petitioner shall submit his response to

the respondents’ Second Ex Parte Supplement to Their Motion for an Exception to Disclosure

Pursuant to Section I.D of the Case Management Order.

       SO ORDERED this 4th day of March, 2021.


                                                          REGGIE B. WALTON
                                                          United States District Judge